                      Case 5:20-mc-80141-VKD Document 23 Filed 10/23/20 Page 1 of 2


            1    MITCHELL A. KARLAN (pro hac vice)
                   mkarlan@gibsondunn.com
            2    AVI WEITZMAN (pro hac vice)
                  aweitzman@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue
            4    New York, NY 10166-0193
                 Telephone:   212.351.4000
            5    Facsimile:   212.351.4035
            6    CASSANDRA L. GAEDT-SHECKTER, SBN 280969
                  cgaedt@gibsondunn.com
            7    WESLEY SZE, SBN 306715
                  wsze@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 1881 Page Mill Road
            9    Palo Alto, CA 94304-1211
                 Telephone:    650.849.5300
           10    Facsimile:    650.849.5333
           11    Attorneys for Movant John Doe
           12
                                            UNITED STATES DISTRICT COURT
           13
                                         NORTHERN DISTRICT OF CALIFORNIA
           14
                                                  SAN JOSE DIVISION
           15
                                                            Case No. 5:20-mc-80141-VKD
           16    IN RE RULE 45 SUBPOENAS ISSUED TO
                 GOOGLE LLC AND LINKEDIN                    JOHN DOE MOVANT’S STATEMENT OF
           17    CORPORATION DATED JULY 23, 2020            RECENT DECISION IN SUPPORT OF
                                                            MOTION TO QUASH SUBPOENAS TO
           18                                               GOOGLE LLC AND LINKEDIN
                                                            CORPORATION
           19
                                                            Judge:       Hon. Virginia K. DeMarchi
           20                                               Date:        October 27, 2020
                                                            Time:        10:00 A.M.
           21                                               Courtroom:   2, Fifth Floor
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                    JOHN DOE’S STATEMENT OF RECENT DECISION IN SUPPORT OF MOTION TO QUASH SUBPOENAS
                                               CASE NO. 5:20-MC-80141-VKD
                       Case 5:20-mc-80141-VKD Document 23 Filed 10/23/20 Page 2 of 2


            1    TO THE COURT AND ALL COUNSEL OF RECORD:
            2           Movant John Doe respectfully submits this Statement of Recent Decision in Support of Doe’s
            3    Motion to Quash Subpoenas (Dkt. 1).
            4           On October 22, 2020, the United States District Court for the District of Arizona entered an
            5    order quashing Plaintiff Spider Labs’s third-party subpoena to GoDaddy.com, LLC, which had also
            6    sought information to discover Doe’s true identity. See Spider Labs Ltd. v. Doe, No. 20-mc-39-PHX-
            7    SPL (D. Ariz. Oct. 22, 2020), ECF No. 14. A copy of the court’s order is attached as Exhibit A. The
            8    court’s order addresses the same First Amendment issues that are before this Court, including regarding
            9    the appropriate standard for quashal of Spider Labs’s third-party subpoenas and whether Spider Labs
           10    has established that its underlying claims are meritorious.
           11                                                  Respectfully submitted,
           12    Dated: October 23, 2020                       GIBSON, DUNN & CRUTCHER LLP
           13                                                  By:    /s/ Avi Weitzman
                                                                      Avi Weitzman
           14
                                                               MITCHELL A. KARLAN (pro hac vice)
           15                                                    mkarlan@gibsondunn.com
                                                               AVI WEITZMAN (pro hac vice)
           16                                                   aweitzman@gibsondunn.com
                                                               GIBSON, DUNN & CRUTCHER LLP
           17                                                  200 Park Avenue
                                                               New York, NY 10166-0193
           18                                                  Telephone:     212.351.4000
                                                               Facsimile:     212.351.4035
           19
                                                               CASSANDRA L. GAEDT-SHECKTER, SBN 280969
           20                                                   cgaedt@gibsondunn.com
                                                               WESLEY SZE, SBN 306715
           21                                                   wsze@gibsondunn.com
                                                               GIBSON, DUNN & CRUTCHER LLP
           22                                                  1881 Page Mill Road
                                                               Palo Alto, CA 94304-1211
           23                                                  Telephone:    650.849.5300
                                                               Facsimile:    650.849.5333
           24
                                                               Attorneys for Movant John Doe
           25

           26

           27

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                    JOHN DOE’S STATEMENT OF RECENT DECISION IN SUPPORT OF MOTION TO QUASH SUBPOENAS
                                               CASE NO. 5:20-MC-80141-VKD
